      Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                         Case No. 2:19-cv-02514-JAR-KGG
               Plaintiff,

       v.

CATHY PARKES d/b/a LEVEL UP RN

               Defendant.


             PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL
                      INSURANCE-RELATED DOCUMENTS

       Plaintiff Assessment Technologies Institute, L.L.C. (“Plaintiff” or “ATI”) respectfully

requests that the Court grant its motion to compel and require Defendant Cathy Parkes d/b/a

Level Up RN (“Defendant” or “Parkes”) to produce her communications with insurance

companies related to this litigation. See Doc. Nos. 160, 163-1. ATI’s motion should be granted

for at least the following reasons.

       First, in her opposition, Defendant falsely accuses ATI of filing this motion to compel

“not to advance the case, but increase the cost of this litigation.” Doc. No. 168 at 1. Defendant’s

assertion is absurd. As the Court is aware, ATI attempted to resolve this issue without filing a

motion with the Court. Specifically, ATI participated in a telephonic discovery call with the

Court and engaged in numerous meet-and-confer efforts with Defendant’s counsel prior to filing

this motion. Defendant refused to compromise, forcing ATI to seek the Court’s intervention.

Defendant produced a number of communications with The Hartford and Hanover only after

ATI filed its motion to compel. In fact, Defendant refused to even provide a privilege log of her

withheld communications, as required by the Federal Rules, until after ATI filed its motion. See
      Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 2 of 6




Doc. No. 168-1. So, clearly, ATI’s motion was not only justified but necessary to force

Defendant to comply with her discovery obligations and produce wrongfully withheld

documents and a privilege log. Defendant’s own actions—not ATI’s—increased the costs to

litigate this case for both parties.

        Second, Defendant incorrectly argues that ATI is attempting to discover “counsel’s

mental impressions related to this case.” Doc. No. 168 at 1. ATI does not seek, and has never

sought, Defendant’s litigation counsel’s mental impressions about the case. The vast majority of

Defendant’s opposition—arguing why communications between her counsel and Hanover are

protected from disclosure, id. at 6–15—is therefore simply irrelevant. Contrary to Defendant’s

argument, ATI made clear in its moving papers that it was seeking communications about ATI

between Bill Parkes, who is not a lawyer, and the two insurance companies he communicated

with about the case (i.e., The Hartford and Hanover). See, e.g., Doc. No. 163-1 at 2 (“In 2019,

Defendant, through her husband Bill Parkes, made a claim to The Hartford for insurance

coverage for this litigation. In attempting to seek coverage, Mr. Parkes made statements to The

Hartford relevant to the claims and defenses in this case.”); id. at 4 (“Defendant, again through

her husband Bill Parkes, also sought insurance coverage for this litigation from Hanover (doing

business as Citizens Insurance Company of America). In order to make a claim for insurance

coverage, Mr. Parkes communicated about this litigation with Hanover, much like he did when

requesting insurance coverage from The Hartford.”). In short, Defendant has created a

strawman. ATI is not moving to compel production of defense counsel’s mental impressions

regarding the litigation.

        Third, Defendant contends that ATI misrepresented to the Court that Mr. Parkes made

inconsistent statements in his sworn deposition testimony and in his email to Juana Paterson, an




                                                 2
      Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 3 of 6




insurance agent at The Hartford. See Doc. No. 168 at 17. Defendant is wrong. As ATI

explained in its opening brief, Defendant has taken the position throughout this litigation that,

during an October 19, 2018 phone call, ATI employee Becky Pontes told Bill Parkes that ATI

had no copyright concerns regarding Defendant’s materials; according to Defendant, this

conversation supports one or more of her affirmative defenses. See Doc. No. 163-1 at 6–7.

Indeed, at Ms. Pontes’ deposition, Defendant’s counsel repeatedly attempted to get Ms. Pontes to

admit that she and Mr. Parkes had discussed copyright issues during that call. For example,

Defendant’s counsel asked Ms. Pontes the following questions, apparently based on Mr. Parkes’

notes from the call (Doc. No. 162-6) that Defendant purposely withheld until after Ms. Pontes’

deposition:1

       Q. Did you say to Mr. Parkes that you didn’t see any copyright issues?

       A. I don’t believe we discussed copyrights at all.

       Q. Do you recall one way or the other whether you said to Mr. Parkes that you
          don’t see any copyright issues or words to that effect?

       A. We were only discussing trademark issues and the -- my cease and desist letter
          of October 12th during that conversation. We weren’t discussing copyrights.

                                             *   *    *



1
  As the Court will recall, the parties previously disputed the order in which Ms. Pontes’ and Mr.
Parkes’ depositions should proceed. It is now clear why Defendant fought so hard to have Ms.
Pontes deposed first. Defendant wanted to, and did, intentionally withhold Mr. Parkes’ notes of
the October 19, 2018 call—which are indisputably relevant, were requested, and should have
been produced before Ms. Pontes’ deposition—until after Ms. Pontes was deposed on September
15, 2020. Defendant knew no later than July 3, 2020, when ATI served subpoenas on Mr. Parkes
and Chief Digital Advisors by email to their counsel, Mr. Schwartz, that ATI was requesting that
Mr. Parkes produce all documents that he had relating to ATI, which of course include his notes
from the call with Ms. Pontes. Further, Mr. Parkes testified under oath at his September 18,
2020 deposition that he had in fact provided that exact document to counsel anywhere from two
to six months prior. Defendant did not timely produce Mr. Parkes’ notes. Instead, defense
counsel cross-examined Ms. Pontes at her deposition using the notes and produced the notes
shortly after the deposition was over, on September 16, 2020.

                                                 3
      Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 4 of 6




       Q. So are you denying that you told Mr. Parkes that you didn’t see any copyright
          issues or are you saying you don’t remember one way or the other? . . .

       A. I don’t recall.

Ex. 1 (9/15/2020 Pontes Dep.) at 45–46.

       The email that Mr. Parkes wrote to The Hartford on December 16, 2019, and that

Defendant produced only after ATI filed this motion, slams the door on any suggestion or

testimony by Mr. Parkes that he and Ms. Pontes discussed copyright infringement issues with

Defendant’s business on that October 19, 2018 call. In his December 16, 2019 email to The

Hartford, trying to secure insurance coverage for this litigation from The Hartford, Mr. Parkes

unequivocally states: “This is the last communication we received from ATI last year, showing

that the ONLY issues/concerns they raised to us in the past was about trademark confusion.”

Doc. No. 168-5.

       Now that Defendant has been forced to produce Mr. Parkes’ email, she is changing her

story to try to save Mr. Parkes’ credibility. The fact that Defendant’s and Mr. Parkes’ story has

now changed does not mean that ATI made a misrepresentation to the Court.

       Finally, notwithstanding the production that Defendant made after ATI filed this motion,

there are at least two more documents that Defendant is still wrongfully withholding and that she

should be required to produce.

       First, Defendant continues to withhold a March 2, 2020 email between Mr. Parkes and

Stephen Colville at Hanover. Defendant asserts this document—an email between two non-

attorneys—is protected from disclosure as work product. See Doc. No. 168 at 17. Defendant has

the burden of proving that the work product protection applies to this document. See Resolution

Tr. Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir. 1995). Defendant cannot satisfy her burden.

Neither Mr. Parkes nor Mr. Colville is an attorney, and Defendant has not established that either



                                                4
      Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 5 of 6




individual was acting at the direction of counsel when communicating with each other; the work

product protection therefore does not apply. See, e.g., United States v. Nobles, 422 U.S. 225, 238

(1975) (“At its core, the work-product doctrine shelters the mental processes of the attorney[.]”);

Resolution Tr. Corp., 73 F.3d at 266 (stating that “the work product doctrine is intended only to

guard against divulging the attorney’s strategies and legal impressions”). Indeed, “[s]ome courts

have held that absence of an attorney’s participation in preparing a document may give rise to

a presumption that the work was done in the ordinary course of business and not in anticipation

of litigation.” DKNP. L.L.C. v. GMRI, Inc., No. 06-CV-686-TCK-PJC, 2007 WL 9782788, at *2

(N.D. Okla. Aug. 8, 2007) (citation omitted). At a minimum, the Court should conduct an in

camera review of the March 2, 2020 email to determine whether the email is shielded from

discovery by the work product protection. Given that no attorneys were present on the

communication, it is likely that Mr. Parkes was merely seeking insurance coverage from

Hanover, which would not be a protected by the work product doctrine.

       The other document is a February 24, 2020 email, again between Mr. Parkes and Mr.

Colville at Hanover. Defendant represents that this email also has two attorney invoices

attached; to be clear, ATI does not seek discovery of those invoices. However, Defendant’s

assertion of privilege over the email has the same issues as above—there are no lawyers

involved, and Defendant has not established that either Mr. Parkes or Mr. Colville was acting at

the direction of counsel. Defendant therefore has not carried her burden of demonstrating that

the email is properly protected from disclosure. The Court should also conduct an in camera

review of the February 24, 2020 email to assess Defendant’s privilege claim.

       Accordingly, ATI respectfully requests that the Court grant its motion to compel.




                                                 5
     Case 2:19-cv-02514-JAR-KGG Document 176 Filed 11/20/20 Page 6 of 6




Dated: November 20, 2020           Respectfully submitted,

                                   STINSON LLP

                                   /s/ Robin K. Carlson
                                   Timothy J. Feathers (KS Bar No. 13567)
                                   Robin K. Carlson (KS Bar No. 21625)
                                   1201 Walnut Street, Suite 2900
                                   Kansas City, MO 64106-2150
                                   Tel.: 816-691-2754
                                   Fax: 816-412-1134
                                   timothy.feathers@stinson.com
                                   robin.carlson@stinson.com

                                   and

                                   GOODWIN PROCTER LLP

                                   Brett M. Schuman (Admitted Pro Hac Vice)
                                   Nicholas M. Costanza (Admitted Pro Hac Vice)
                                   Three Embarcadero Center, 24th Floor
                                   San Francisco, CA 94111
                                   Tel.: 415-733-6000
                                   Fax: 415-677-9041
                                   bschuman@goodwinlaw.com
                                   ncostanza@goodwinlaw.com

                                   I. Neel Chatterjee (Admitted Pro Hac Vice)
                                   Andrew S. Ong (Admitted Pro Hac Vice)
                                   601 Marshall Street
                                   Redwood City, CA 94063
                                   Tel.: 650-752-3100
                                   Fax: 650-853-1038
                                   nchatterjee@goodwinlaw.com
                                   aong@goodwinlaw.com

                                   Attorneys for Plaintiff
                                   ASSESSMENT TECHNOLOGIES INSTITUTE,
                                   L.L.C.




                                      6
